Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given by Examiner.

Claim(s) 15, in line 1, the phrase “One or more computer-readable storage media” has been changed to == One or more non-transitory computer-readable storage media==.
End of the Examiner’s Amendment.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 8, 15, and their dependents thereof, are allowed because the closest prior art, Olson et al. (US Pub No. 2018/0307915) discloses systems and methods for identifying changes within a mapped environment, Owechko (US Pub No. 2018/0061055) discloses 2D vehicle localizing using geo-arcs, either alone or in combination, fail to disclose a method, comprising: receiving first Light Detection and Ranging (LiDAR) data associated with a railroad environment; extracting an asset from the first LiDAR data associated with the railroad environment; superimposing the asset into a spatial model; receiving a field indication associated with a modification to the railroad environment; modifying the spatial model in response to receiving the field indication associated with the modification to the railroad environment; receiving second LiDAR data associated with the railroad environment; and comparing the second LiDAR data to the modified spatial model.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC HUU DOAN whose telephone number is (571)272-7920. The examiner can normally be reached 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LESTER KINCAID can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC H DOAN/Primary Examiner, Art Unit 2646